Citation Nr: 0530517	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-34 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1956 to 
January 1960.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which granted service connection for bilateral 
sensorineural hearing loss with a noncompensable (0 percent) 
rating.

The veteran filed his notice of disagreement in October 2003, 
the RO issued a statement of the case in December 2003, and 
the veteran perfected his appeal later that month.

The veteran testified before the undersigned Acting Veterans 
Law Judge at an August 2004 Travel Board Hearing, at which 
time, he clarified that the only issue on appeal was that of 
entitlement to a compensable rating for bilateral hearing 
loss.

In December 2004, the Board remanded the matter for further 
development.


FINDING OF FACT

The veteran's hearing loss is manifested by a 30 decibel loss 
in his left ear at 1000 Hertz, and an 80 decibel loss at 2000 
Hertz; and a 25 decibel loss in his right ear at 1000 Hertz, 
and a 60 decibel loss at 2000 Hertz.  Speech recognition 
averages 88 percent for each ear.


CONCLUSION OF LAW

The criteria for a 10 percent rating for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Since the initial grant of service connection, the veteran's 
bilateral hearing loss has been assigned a noncompensable 
rating.  There is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating. See Fenderson v. West, 12 Vet. App. 119 
(1999).  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  Id. 
at 126.  The Board will thus consider entitlement to "staged 
ratings" with regard to this condition.

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity is at 
least at Level I in the better ear and Level X in the poorer 
ear; or Level II in the better ear and Level V in the poorer 
ear; or Level III in the better ear and Level IV in the 
poorer ear.  38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Pure tone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the pure tone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86.  38 C.F.R. § 4.85(c).  

A VA audiologic examination of the veteran's hearing in July 
2003 revealed (pure tone thresholds recorded in decibels): 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
60
65
65
LEFT
25
30
80
80
80

The average pure tone threshold in the veteran's right ear 
was 54 decibels; the average pure tone threshold in the 
veteran's left ear was 68 decibels; and the speech 
recognition score on the Maryland CNC word list was 88 
percent for each ear.
Because the veteran's decibel loss in his left ear was 30 or 
less at 1000 hertz, and greater than 70 at 2000 hertz, the 
Board must use the Table (either Table VI or Table VIa) which 
yields the highest Roman numeral designation.  Accordingly, 
the Board will use Table VIa as it yields a score of V which 
is then elevated to a VI by application of the rating 
schedule, whereas Table VI only yields a score of III.  
38 C.F.R. § 4.86.  The veteran's right ear yields a score of 
II using Table VI.  Cross-referencing the results for each 
ear into Table VII, the veteran is entitled to a 10 percent 
evaluation for bilateral hearing loss.   

The Board has also considered whether the veteran would be 
entitled to a higher rating based on either a private 
audiologic examination in November 2003, or a January 2005 VA 
audiologic examination.  However, neither examination showed 
hearing loss severe enough to warrant a higher disability 
rating.  As such the Board finds that the veteran is entitled 
to a 10 percent rating, and no more, for his bilateral 
hearing loss.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)
 
The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
 
The RO provided the veteran VCAA notice via a December 2003 
letter, which clearly advised him of the first, second and 
third elements required by Pelegrini II.  He has never been 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims.  However, he has 
effectively been notified of the need to provide such 
evidence.  The December 2003 letter informed him that 
additional information or evidence was needed to support his 
claim and asked him to send the information or evidence to 
the RO.  In addition, a December 2003 statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  Under these circumstances the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession. 
  
The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Moreover, neither the veteran, nor his 
representative, has alleged any prejudice with respect to the 
timing of the VCAA notification, nor has any been shown.  
Mayfield v. Nicholson, No. 02-1077, U.S. Vet. App. (April 14, 
2005).
 
The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3).  Moreover, the veteran has been afforded VA audiological 
examinations in July 2003 and January 2005 (the reports of 
which have been associated with the claims file). 
 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  

   



ORDER

A rating of 10 percent for bilateral hearing loss is granted.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


